Citation Nr: 1200331	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from September 1961 to January 1974.  The Veteran also had service in the Kentucky Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that his currently diagnosed multiple myeloma is related to service and in particular, to his service in the Republic of Vietnam.  The Veteran's diagnosis of multiple myeloma is not in dispute.  Multiple myeloma is also a disability which is presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2011).  

However, efforts to verify the Veteran's dates of service in the Republic of Vietnam as well as efforts to obtain the Veteran's service personnel records and service treatment records for the period September 1961 to January 1974 have been unsuccessful.  Memoranda dated June and July 2009 which documented the RO's attempts to verify and/or obtain this information are included in the claims file.  The Records Management Center indicated that it had no records or information pertaining to the Veteran, while the National Personnel Records Center provided only service treatment records and service personnel records from the Veteran's period of service in the Kentucky Army National Guard.  To date, however, there is no indication of record to show that the appropriate service department was contacted in an effort to verify the Veteran's dates of service in Vietnam or obtain pertinent unit histories.  The RO must take such action on remand.  

A DD Form 214 included in the claims file reflects that the Veteran was awarded the Vietnam Service Medal, with two Bronze Service Stars, and the Republic of Vietnam Campaign Medal, among other awards and decorations.  A notation on the DD Form 214 also indicated that the Veteran had service in Indochina or Korea from August 19, 1966 to August 18, 1967.  Korea was identified as the location of the Veteran's last overseas service.

The Veteran testified in May 2011 that he served in Vietnam from 1966 to 1967 with the 507th Transportation Company.  He acknowledged service in Korea, but stated that this service occurred from 1970 to 1971.  The Veteran and his wife also stated that they had corresponded via email with an individual in Texas associated with the First Cavalry.  They were able to locate this individual by using the Veteran's "old scrapbook from Vietnam."  This individual identified the APO number "96402" as being relevant to the Veteran and/or his period of active service.  Additional correspondence from the Veteran submitted after the conclusion of the hearing confirmed that this APO number was used for mail delivery to Vietnam.  According to the Veteran, his email correspondence with this individual ceased for an unknown reason.  On remand, the RO must contact the Veteran and request that he submit a copy of his email correspondence with the individual from Texas as well as any additional information and evidence from the Veteran's "old scrapbook from Vietnam."  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  In particular, the Veteran is asked to provide any and all email correspondence with the individual in Texas who identified the APO number "96402" as being relevant to the Veteran and/or his period of active service.  The Veteran is also asked to submit any additional information or evidence from his "old scrapbook from Vietnam."  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate service department and/or Federal agency to (1) verify the Veteran's dates of service in Vietnam; and (2) obtain any pertinent unit histories.  Note:  The Veteran alleges to have served in Vietnam with the 507th Transportation Company from 1966 to 1967.  A notation on the DD Form 214 also indicated that the Veteran had service in Indochina or Korea from August 19, 1966 to August 18, 1967.  Facilities that should be contacted include, but are not limited to, the National Archives and Records Administration and the Army Human Resources Command in St. Louis, Missouri.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


